Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered November 18, 1993, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
As the People correctly concede, reversal is required because *467the court did not obtain the defendant’s written consent before replacing a deliberating juror (see, People v Page, 88 NY2d 1).
In light of our determination, we need not reach the defendant’s remaining contentions. Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur.